Ethexdge, J.,
delivered the opinion of the court.
George W. Worth filed a bill in the chancery court alleging that he entered into a certain contract with the defendant, through the board of supervisors, in consideration *827of one dollar paid by complainant to defendant for the lease of section 16, Township 6 south, Range 5 west, in said county, in which contract it was provided that the ap-pellee, the complainant below, should have the exclusive right to drill for oil and gas on said section for a period of fifteen years, and said contract provided that the drilling and boring should be commenced within four months, and the complainant deposited with the defendant one thousand dollars Liberty Bonds which were alleged to have been then in the custody of the county. He averred further that he entered said contract in good faith, believing that the board of supervisors was empowered and authorized to make a valid contract, but that he is advised that the county is without light or power in the said premises and had no power to dispose of any of the rights in said section, especially that of boring and drilling for oil; that the only law authorizing said "board to malte such contract was chapter 351, Laws of 1918, which is alleged to be void for the reason that it is in violation of the Constitution of the state, to wit, sections 87 and 88 and paragraphs P and U of section 90, of the state Constitution.
It is also alleged that there were already leases of said sixteenth section referred to, said leases outstanding in one Jackson and one Hulbuert, and that thereby the law referred to by its terms did not authorize defendant to contract with the complainant.
It was further alleged that the consent of the inhabitants of the said township was not obtained for the leasing of said lands for said purposes, by reason of which the said contract was null and void. It is further averred that, the board not having acquired the consent of the inhabitants, and not advertising notice of their purpose to lease said lands, all of which was required in such cases, there was no valid, enforceable contract.
It further alleged that the complainant was a citizen of New York and ignorant of the laws of this state when he entex*ed into said contract, and that he made the deposit in good faith, believing said contract was valid, and *828prayed for a decree adjudging the said contract to be void and canceled; and that the Liberty Bonds deposited with the county be returned to the complainant, and for general relief.
The bill was demurred to by the county: First, on the ground that under chapter 129, Code of 1906, and the laws amendatory thereof, full jurisdiction and control of the sixteenth sections were delegated to the board of supervisors, and that neither the courts nor the law department of the state have power or authority to supervise or control the said board in the mode, manner, and terms upon which the oil and gas rights or privileges from said land should be sold; second, that chapter 351, Laws of 1918, is not such law as is prohibited by the provision of the Constitution against local and private laws, and that said act is not an act providing for the maintenance or support of any private or common school or granting such school any privilege within paragraph P of section 90 of the Constitution, and that it is not an act within the constitutional prohibition of paragraph U of section 90 granting any lands under the control of the state to any person or corporation; that the said contract is not void because the consent of the inhabitants of the township was not previously obtained therefor, or because the said contract was entered into without advertisement of the purpose of the board of supervisors therefor; that the bill shows on its face that the outstanding leases of section 16 were agricultural leases, and not oil or gas leases, and that it is not alleged that they were valid leases or that the consent of the lessees was not obtained for granting to complainant the privilege of drilling for oil and gas on said land; that it is shown by the contract made exhibit to the bill that the contract was in good faith, and that there was no concealment, deception, or fraud by the board of supervisors, and that the complainant was not prevented by the board from investigating and learning the facts and law governing the matter; that it is not shown in the bill that the complainant began drilling for oil or gas within six months, *829as the said lease provided; and that the bonds became the property of the county.
Chapter 351, Laws of 1918, so far as pertinent to this suit, is contained in the provisions of section 1 of that act, which reads as follows:
“That the board of supervisors of Jackson county be and the same is hereby authorized and empowered to lease for oil and gas purposes for a term of not exceeding fifteen years, rent payable annually, any sixteenth section school lands, or other lands taken in lieu of sixteenth section reserved for the support of township schools, which are not at present leased.”
It will be seen from the provisions of this act that the board of supervisors were not authorized to lease lands which had already been leased, and it will also be seen that this section requires rent to be paid annually. The contract was for a lease of fifteen years for the sum of one dollars plus one-eighth of whatever oil or gas might be found. Tile contract nowhere provided for an annual rent.
Section 4731 of the Code of 1906 (section 7522, Hemingway’s Code) reads as follows:
“The consent of the inhabitants of a township to the leasing of the sixteenth section lands shall be obtained by the' township trustees in the folloAving manner: They shall give notice by posting in three or more public places in the township for at least five days, and call a meeting of the heads of families in the township, to be held at a conveniently located schoolhouse therein, on a Saturday to be named in the notice. On the day named the trustees shall attend, organize the meeting, and take the sense thereof as to whether the lands shall be leased for a term of years. Unless the inhabitants thus consent, the lands shall not be leased for a longer term than one year. The consent, or refusal of consent, shall be certified to the board of siroervisors at its next or a subsequent meeting, by the trustees, under oath: and the certificate of the trustees shall be conclusive of the facts stated therein three months *830after the adjournment of the meeting at which the certificate shall be spread upon the minutes of the board,”
We think this section and chapter 351 are to be construed together. This section, requiring the consent of the inhabitants, applies in full force to contracts under chapter 351, Laws of 1918. The rule is well settled that all statutes in pari materia are to be considered together, and a new act does not repeal or modify an old one unless there is some inconsistency between them. The consent of the inhabitants is imposed upon such contracts to prevent improvident and ill-considered contracts being made by the board of supervisors. It would be immaterial which party initiated the proceedings for contract. The consent of the inhabitants must be procured in the manner prescribed by law, and, unless the inhabitants so consent, a lease for longer than one year is not valid.
This being true, the contract made by the board of supervisors with the complainant was unauthorized and void, and it will be unnecessary to deal with the constitutional principles brought into the case to dispose of this cause. The court will not decide a constitutional question unless necessary to the disposition of the cause. We call attention, however, that the bill does not allege that chapter 351, Laws of 1918, was not passed in conformity to the provisions of section 89 of the Constitution. By section 4716, Code of 1906 (section 7527, Hemingway’s Code), it is provided that, if the lease was illegally made and void, then the court may have an account stated of the amount of money, principal and interest, which has actually been paid in consideration for such lease by the complainant and those under whom he may claim and an account of the rents, issues, and profits arising from said land, and may decree any excess money paid and interest and cost over the rents, issues, and profit, etc.
The contract being beyond the power of the board to make because not made in conformity with the law and because of outstanding leases, and the complainant having deposited the bonds with the county, and the county *831baying declared a forfeiture of the. bonds to the county for the failure to begin operations within the time stipulated in the contract, the court should decree and return the bonds to the complainant, unless the defendants shall take issue with the allegations of the bill by appropriate pleadings and be sustained by the proof.
The judgment will be affirmed, and the cause remanded.

Affirmed and remanded.